ITEMID: 001-100483
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF YANKOV AND OTHERS v. BULGARIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13+6-1
JUDGES: Ganna Yudkivska;Isabelle Berro-Lefèvre;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: 4. The applicants were born in 1966, 1947, 1947, 1972 and 1968 respectively and live in the village of Stryama near Plovdiv.
5. On 24 August 1993 the second, third, fourth and fifth applicants and the son of the second and third applicants, Mr R.R., were caught by the police when attempting to transport stolen fruit. The police officers ordered the second applicant who was driving the cart with the stolen goods to bring the goods to the police station. He did not comply and drove the cart away. The remaining applicants and Mr R.R. went home.
6. On 27 August 1993 the third and fourth applicants and Mr R.R. were questioned in connection to the theft, admitted to it and stated that the fifth applicant had also participated in the theft. The second applicant was questioned and confessed to the offence on 2 September 1993.
7. Apparently these questionings were carried within the framework of police investigation (дознание) no. 582/93.
8. On 20 September 1993 a police officer from the Rakovski district police department proposed to the prosecution authorities to initiate preliminary investigation (предварително производство) for theft against the second, third, fourth and fifth applicants and Mr R.R. He stated in his report that the fifth applicant had not been questioned as he was hiding.
9. Thereafter the case remained dormant until January 2002.
10. On 3 January 2002 a witness was questioned and on 27 January an expert opinion was commissioned.
11. On 29 January 2002 the second, third, fourth and fifth applicants and Mr R.R. were questioned as suspects (уличени) under police investigation no. 582/93 and were charged with theft on the basis of the materials from that police investigation.
12. In February 2003 the case was brought to the Plovdiv District Court, which on 20 February remitted it back to the prosecution authorities because of procedural breaches.
13. On an unspecified date thereafter the charges against Mr R.R. were dropped.
14. On an unspecified date in the end of 2003 or the beginning of 2004 the case was again brought to the District Court.
15. On 24 November 2004 the second, third, fourth and fifth applicants concluded a plea bargain agreement and were sentenced to three months' imprisonment suspended for a period of three years. On the same day the agreement was approved by the Plovdiv District Court.
16. The first applicant did not take part in the above events and was never a party to the criminal proceedings.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
